Per Curiam:

In this controversy, which arose out of a real-estate transaction, the appellee claimed that appellants, through misrepresentation and fraud, obtained $600 from him for which he was to be given a title to property in the city of Le Roy, but that instead he was offered land owned by Bartholomew which Bartholomew had transferred to Strong subject to a mortgage executed by Strong for a sum much in excess of the value of the land. The testimony of appellee is sufficient to sustain his theory and claim, while that of appellants was that appellee had purchased the Bartholomew land and that there was no misrepresentation of the facts to him nor a misunderstanding of them by him. The testimony was confined largely to that given by the three parties involved in the transaction. The jury chose to believe the testimony of appellee as against that given by appellants, and the jury being the judges of the credibility of the witnesses and the verdict having been approved by the trial court, the judgment must be affirmed.